

115 S68 IS: Muslim Brotherhood Terrorist Designation Act of 2017
U.S. Senate
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 68IN THE SENATE OF THE UNITED STATESJanuary 9, 2017Mr. Cruz (for himself, Mr. Hatch, Mr. Inhofe, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to submit a report to Congress on the designation of the Muslim
			 Brotherhood as a foreign terrorist organization, and for other purposes.
	
 1.Short titleThis Act may be cited as the Muslim Brotherhood Terrorist Designation Act of 2017. 2.Sense of CongressIt is the sense of Congress that—
 (1)the Muslim Brotherhood meets the criteria for designation as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); and
 (2)the Secretary of State, in consultation with the Attorney General and the Secretary of the Treasury, should exercise the Secretary of State’s statutory authority by designating the Muslim Brotherhood as a foreign terrorist organization.
			3.Report on designation of the Muslim Brotherhood as a foreign terrorist organization
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Armed Services of the Senate;
 (C)the Committee on Foreign Relations of the Senate; (D)the Select Committee on Intelligence of the Senate;
 (E)the Committee on the Judiciary of the Senate; (F)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (G)the Committee on Homeland Security of the House of Representatives; (H)the Committee on Armed Services of the House of Representatives;
 (I)the Committee on Foreign Affairs of the House of Representatives; (J)the Permanent Select Committee on Intelligence of the House of Representatives;
 (K)the Committee on the Judiciary of the House of Representatives; and (L)the Committee on Financial Services of the House of Representatives.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the intelligence community, shall submit a detailed report to the appropriate congressional committees that—
 (1)indicates whether the Muslim Brotherhood meets the criteria for designation as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); and
 (2)if the Secretary of State determines that the Muslim Brotherhood does not meet the criteria referred to in paragraph (1), includes a detailed justification as to which criteria have not been met.
 (c)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex, if appropriate.